[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 17, 2009
                               No. 08-14643                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 07-00018-CR-1-01

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

STEPHEN EUGENE CRAWFORD,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (August 17, 2009)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:

     John S. Mills and Jessie L. Harrell, appointed counsel for Stephen Eugene
Crawford in this direct criminal appeal, have moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsels’ assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

issues of arguable merit, counsels’ motion to withdraw is GRANTED, and

Crawford’s conviction and sentence are AFFIRMED.




                                           2